Title: To George Washington from Cadwallader Jones, 15 February 1781
From: Jones, Cadwallader
To: Washington, George


                        
                            Sir
                            Chesterfield Court House Feby 15th 1781
                        
                        In consequence of my being the eldest Captain belonging to the state Cavalry, of the first & Third
                            Regiments of Dragoons—The Honble Majr General Baron Steuben has appointed me Majr and given me orders to receive the men
                            and Horses furnished by the state to complete the two Legions. As your Excellency must conceive it to be disagreeable to
                            be acting without a Commission, I flatter myself youll write to the Board  War and order them to forward my Commission
                            to Petersburg the place of rendezvous ordered by Baron Steuben. I have the Honour to be Sir Yr Mo. Obt Hble Servant
                        
                            Cadr Jones Majr
                        
                    